Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6-7 are rejected because the claimed invention is directed to a method or apparatus without significantly more. The claim(s) recite(s) “predicting a crack defect rate of the glass substrate with a plurality of predictive factors related to crack defects of the glass substrate in accordance with a plurality of predictive factors related to crack defects of the glass substrate and rotational speed information of the respective rollers, in the transport process; and adjusting the rotational speed of each roller so that the crack defect rate of the glass substrate is lowered,
Wherein the plurality of predictive factors include operating conditions of the glass forming process, a glass width, a raw material input amount, a glass thickness, a forming bath power, a forming bath temperature and an outside air temperature, wherein the prediction step is performed by estimating the crack defect rate through partial least squares regression analysis of the plurality of predictive factors and the rotational speed information of the plurality of rollers, wherein the rotational speed information of the rollers is an offset of a rotational speed of each roller for the transport speed of the glass substrate, and wherein the crack defect rate of the glass substrate is lowered by reducing the offset. This judicial exception is not integrated into a practical application because the limitation of the prediction step, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components.  The 
Claim 1 regards a process of forming a glass substrate, cooling the glass substrate by a plurality of rollers and adjusting the rotational speed of each roller and the apparatus of claim 7 for manufacturing a glass substrate comprising transport rollers are well-understood, routine, conventional process and apparatus previously known in the industry. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  In particular claim 1 only recites the explicit additional step of adjusting the roller speed and claim 7 only recites one additional structural element of a roller and these step and element (respectively to claim 1 and 7) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional limitations that are sufficient to amount to significantly more that the judicial exception. 
The mere abstract idea discussed above resulting in reduced crack defect rate is comparable to adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit 
The claims, as drafted, appear to be generally linking the use of the judicial exception of an abstract mathematical idea of partial least squares to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).
 In the present application the claims applying or using the judicial exception of an abstract mathematical idea such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) discussed above.  The method of claim 1 and machine of claim 7 and the is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 1999-228163) as cited in the machine translation provided by Applicant and further in view of (US 20070039678 A1).
Regarding claim 1, (JP 1999-228163) recites a method of transporting glass sheets (22) while cooling  and controlling the circumferential speeds of the rollers during cooling (abstract).  

In an analogous are of conveying a thin substance with a roller conveyor and controlling the speed of the rollers (US 20070039678 A1) discloses using factors such as temperature, humidity, line speed or rotation speed [0042], or prediction steps by using partial linear squares regression [0048]-[0049], [0052]-[0053] to determine variables and reduce the set of variables, and model strategies to determine the line speed of the roller conveyors [0058].  It would be obvious for one skilled in the glass art to look for regression models applicable to controlling roller conveyors for controlling the line speed or rollers in (JP 1999-228163).  One of ordinary skill in the art would further know the variables which affect the glass such as composition, flow rate, energy input, or heat input to melting, viscosity that all determine dimension stability the substrate.  Using a known method or known apparatus to with the application of an abstract or mathematical idea is not considered significant over the art.
Regarding claim 7, in view of above, intentional use does not limit the structure of the apparatus.

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aburada et al. (US 20170197864 A1) and further in view of (US 20070039678 A1).
Regarding claims 1 and 6, Aburada discloses a method for manufacturing a glass substrate (at least Fig 1 [0060])
Aburada discloses the glass moving via rollers at least [0018]-[0019]

Aburada discloses rollers wherein the rotation is controlled in real-time by a global control device at least [0018]-[0019], [0064]-[0065], [0081], [0084] 
Aburada discloses the global control device may include computer readable instructions stored in the memory and executed by the processor that can determine any speed for the rollers and control the speed of the rollers, based on a plurality of predictive factors at least [0064]-[0065].
Aburada discloses the global control device may be programmed to accommodate errors, [0079] roller speed used to determine a global roller speed [008]-[0082] adjusting roller speed or tension of driven rollers [0082] tension management or to a local master speed, which may be considered to reduce the offset.
Although, Aburada does not disclose the mathematical formula, partial least squares is a well-known mathematical computation for predicting “ideal” factors.
Aburada does disclose feed rate and cooling affect dimensions and viscosity.  One skilled in the art could further determine different batch compositions, glass temperatures are also factors to be considered with regard to viscosity.  Aburada discloses the viscosity and speed of the rollers determines when dimensional stability is achieved.  One skilled in art would know lack of or altering dimensional stability yields cracks. [0064] rollers related to dimensions in cooling zone.
In an analogous are of conveying a thin substance with a roller conveyor and controlling the speed of the rollers (US 20070039678 A1) discloses using factors such as temperature, humidity, line speed or rotation speed [0042], or prediction steps by using partial linear squares regression [0048]-[0049], [0052]-[0053] to determine variables and reduce the set of variables, and model strategies to determine the line speed of the roller conveyors [0058].  It would be obvious for one skilled in the glass 

Regarding claim 7, Aburada discloses an apparatus for manufacturing a glass substrate (at least Fig 1 [0060])
Aburada discloses the glass moving via rollers at least controlled by a global control device [0018]-[0019].  Aburada does not disclose the implementation of using partial least squares regression analysis however the device of Aburada is considered capable as the control device may be programmed to carry out the mathematical computations and is structurally capable of carrying out control of the rollers.  Intended use does not structurally differentiate the apparatus.


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 07-053230) as cited in the machine translation provided and further in view of (US 20070039678 A1).
Regarding claims 1 and 5-6, (JP 07-053230) discloses a method and an apparatus (1) for slowly cooling plate glass, cooling plate glass to be transferred by a plurality of transfer rollers (2) [0017] which rotate at a predetermined speed [0016]; and controlling the rotational speed of the transfer rollers of each section by means of a speed controller (4) considered performed in real-time [0017]-[0018] such that the transfer speed of the plate glass is consistent with the main speed of the transfer rollers (2) 
[0019] the speed controller 4 calculates the amount of shrinkage of the glass sheet being conveyed in each section by the glass shrinkage amount calculating means 11. Subsequently, based on the calculation result of the glass shrinkage amount, a change in the moving speed of the glass sheet is calculated by the glass conveyance speed change calculation means 12. This operation is configured to calculate, for example, a speed change due to a glass plate thermal shrinkage for a set reference transport speed or a transport speed of a previous section. Thus, the moving speed of the glass sheet itself of each section is calculated.


 (JP 07-053230) discloses a temperature detection means (3) and a rotation sensor (8) of each section are connected with the speed controller (4) including a controller computer.  As discussed above (JP 07-053230) discloses the temperature of the each section and the rotational speed of the roller under transferring are inputted, the material of the rollers, the map of a coefficient of thermal expansion at the temperature and the like are inputted according to an input line (5) and the main speed of the transfer rollers of the each section and the transfer speed of the plate glass are calculated on the basis of the input data, and the rotational speed of the transfer roller (2) is calculated therefrom by means of a roller rotational speed calculation means (13) and reducing flaws on the surface, considered to include cracks (see paragraphs [0011]-[0012] and specifically [0026] describing the reduction in flaws and figure 1).
Regarding the plurality of predictive factors in claim 1 (JP 07-053230) recites: [0037] In addition, it is possible to immediately cope with changes in the conveying speed and the cooling time due to changes in the amount of produced glass, which one skilled in the art knows is directly related to raw material input, change in the cooling condition of the cooling device, change in the composition of the glass sheet, and the like, by merely changing the input data, so that the quality of the glass to be manufactured can be always maintained high or controlling the speed based on the material of the roller or expansion/ contraction of the glass [0031] and the temperature of the glass depends on the composition, such as soda-lime silica, one skilled in the art would readily know that different glass compositions require different melting points thus different bath melt temperatures and melting powers [0008] which are all considered part of the glass forming process.
(JP 07-053230) does not disclose using a partial least squares regression analysis.

Use of a known technique to improve a similar method in the same way is obvious.
The base device and method are taught by (JP 07-053230) and partial least squares regression analysis is a well-established mathematical process as taught by at least (US 20070039678 A1), implementing such a process on the computer already taught by (JP 07-053230) on variable known in the glass art as discussed above it obvious.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


a prediction part (computer, temperature detection means (3) and an rotation sensor (8)) capable of predicting a crack defect rate of the glass substrate through a partial least squares regression analysis of a plurality of predictive factors related to crack defects of the glass substrate and rotational speed information of the respective rollers, in the transport process; and a control part (speed control) capable of controlling the rotation speed of each roller so that the crack defect rate of the glass substrate is lowered.  Intended use does not structurally differentiate the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3419374 A, US 4789814 A -reducing variation in roller speeds during cooling such that thermal shrinkage does not cause cracks
US 20090176641 A1, US 6502423 B1 controlling rollers
US 9862555 B2 constant pulling force/ feedback
US 20090199594 A1
US 20100031702 A1 [0050] rotates rollers in synchronization with flow speed to reduce cracks
US 20190194055 A1 different assignee [0011], [0015] formation of cracks, [0029] rotation stability
US 20210355016 A1 different assignee
US 20180319695 A1 [0045] controlling rollers to control cracks
US 20170001898 A1 [0068] controlling roller velocity  and heating or cooling to control viscosity during drawing according to control device

US 20200095155 A1 compaction based on linear regression
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant argues that the experimentation for one skilled in the art would not be undue (pages 4-5 of the remarks filed (12/17/2021). Examiner withdraws the rejection without admission.
Examiner agrees that partial least squares regression is a known statistical method and one of ordinary skill in the art would understand how to apply this method when a plurality of variables are provided.  Examiner asserts that this statistical method is known for regression analysis and thus prediction.
The new combination of limitations has necessitated a new grounds of rejection as well as alternative interpretation of the previously cited prior art.  Dependent claim limitations brought into claim 1 no longer require a plurality of predictive factors in addition to the width.  Claim 1 is open ended and lists a variety of predictive factors in the alternative.  Applicant has failed to overcome the 35 U.S.C. 112 second paragraph rejection of indefiniteness over the term “crack defect rate” nor made any attempt to explain the term or point to a definition or explanation within the specification as originally filed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/26/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/              Primary Examiner, Art Unit 1741